Title: From Thomas Jefferson to Michael Megear, 29 May 1823
From: Jefferson, Thomas
To: Megear, Michael

Monticello
May 29. 23.I thank you, Sir, for the copy of the letters of Paul & Amicus which you have been so kind as to send me, and shall learn from them with satisfaction the peculiar tenets of the Friends, and particularly their opinions on the incomprehensibilities (otherwise called the mysteries) of the trinity. I think with them on many points, and especially on missionary and Bible societies. while we have so many around us, within the same social pale, who need instruction and assistance, why carry to a distance, and to strangers what our own neighbors need? it is a duty certainly to give our sparings to those who want: but to see also that they are faithfully distributed, & duly apportioned to the respective wants of those recievers. and why give thro’ agents whom we know not to persons whom we know not, and in countries from which we get no account, when we can do it at short hand, to objects under our eye, thro’ agents we know, and to supply wants we see? I do not know that it is a duty to disturb by missionaries the religion and peace of other countries, who may think themselves bound to extinguish by fire and faggot the heresies to which we give the name of conversions, and quote our own example for it. were the Pope, or his Holy allies to send in mission to us some thousands of Jesuit priests to convert us to their Orthodoxy I suspect that we should deem and treat it as a National aggression on our peace and faith. I salute you in the spirit of place and good will.Th: Jefferson